Citation Nr: 1756327	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for left knee disorder of Osgood-Schlatter's disease and an anterior cruciate ligament (ACL) tear.

2.  Entitlement to service connection for a left knee disorder other than Osgood- Schlatter's disease. 


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to February 1994.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A copy of the transcript of that hearing has been associated with the claims file.

In June 2015, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain Social Security Administration (SSA) records and VA treatment records since February 1994.  The AOJ was further instructed to obtain a new VA examination to determine the nature and etiology of any currently diagnosed left knee disorder.  The Board notes that SSA and updated VA medical records have been obtained and associated with the claims file.  In June 2017, the Board remanded this case again for further development.  The Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  



FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran had Osgood-Schlatter disease, prior to service, that was not aggravated beyond the natural progression of the disability.  
2.  An ACL disability is not currently shown.  

3.  The Veteran has left knee patellofemoral pain syndrome and degenerative arthritis that is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder of Osgood-Schlatter's disease and ACL tear have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).  

2.  The criteria for service connection for left knee disability other than Osgood- Schlatter's disease and ACL disability, to include patellofemoral pain syndrome and degenerative arthritis, have been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran was provided with 38 U.S.C.A. § 5103(a)-compliant notices at several points in the appeal, most recently in July 2010.  

The record also shows that VA has fulfilled its duty to assist the Veteran, including with respect to medical examination of the disability at issue.  The Veteran does not contend otherwise.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board consequently finds that the duties to notify and assist the Veteran have been met and that no further action is required prior to rendering a decision on the merits of the claim.  


II.  Factual Background

In addressing the appeals of entitlement to service connection for a left knee disorder of Osgood-Schlatter's disease and an anterior cruciate ligament (ACL) tear and entitlement to service connection for a left knee disorder other than Osgood- Schlatter's disease, the Board presents the factual history for both in one discussion.

The Veteran's service treatment record show that at his April 1991 entrance Report of Medical Examination, no abnormal complaints or findings regarding the lower extremities were noted.  A January 1994 separation Report of Medical Examination reported normal lower extremities, along with a notation of subjective mild patella tenderness.  A January 1994 separation Report of Medical History reported left knee Osgood-Schlatter's disease.   

In a May 2009 letter from the Veteran's private treating physician, Dr. J.L., indicated that the Veteran was undergoing current treatment for left knee patellofemoral pain syndrome and degenerative joint disease of the left knee and Dr. J.L. provided an opinion that the diagnosed left knee disability was "caused and/or brought about" during service.

At a January 2014 Board hearing, the Veteran stated that during active duty service he tripped over his roommates' equipment and smashed his left knee into the concrete floor covered by a rug.  The Veteran reported that he was put on profile for a month and he was not allowed to run or march.  The Veteran noted that he continued to experience left knee pain and he was sent to physical therapy while in Germany.  The Veteran reported that he continued to experience left knee pain and flare-ups after service.  

A January 2016 VA MRI study of the left knee revealed minimal degenerative changes, the presence of chondrocalcinosis medially and laterally, very small suprapatellar effusion, some fragmentation of the tibial tuberosity "as is seen in the sequelae of old Osgood-Schlatter's disease," and minimal retro-patellar. 

A February 2016 VA orthopedic outpatient medical record reviewed the Veteran's prior imaging studies and assessed the following left knee conditions: mild to moderate chondromalacia patella; mild to moderate patella femoral and medial femoral condyle chondromalacia, grade III; and Osgood-Schlatter's disease.

An April 2016 private medical record X-ray study shows chondrocalcinosis of the medial and lateral menisci, mild arthritis of the medial compartment with varus deformity, changes consistent with old Osgood-Schlatter's disease, a bony island in the distal femur, and moderate patellofemoral arthritis anteriorly.

A May 2016 private treatment record noted that a September 2015 scope of the left knee revealed grade 2 patellofemoral arthritis and chondrocalcinosis.  The physician noted a planned total left knee arthroplasty which was subsequently cancelled.  The Veteran reported pain behind the patella when going up and down stairs and getting in and out of the car.  An X-ray study revealed moderate to severe patellofemoral arthritis, mild to moderate medial and lateral compartments, slight varus deformity, and chondrocalcinosis visible in the bilateral meniscus. 

SSA records include an August 2016 internal medicine examination noting that the Veteran reported a diagnosis of pseudo gout involving his left knee.

At a December 2016 VA Knee and Lower Leg examination, the examiner noted the Veteran's diagnosed left knee Osgood-Schlatter's disease.  In addition, the examiner noted a February 2014 MRI and X-ray study.  The February 2014 MRI study was noted as showing no internal derangement, grade I/II chondromalacia patella, and minimal knee joint effusion.  The examiner also noted that although an MRI did not reveal an anterior cruciate ligament (ACL) tear, a physical examination did reveal positive anterior drawer sign indicating at least laxity or a partial ACL tear.  A February 2014 X-ray study was noted to reveal minimal degenerative changes, small suprapatellar effusion, some fragmentation of the tibial tuberosity noted as sequelae of old Osgood-Schlatter's disease, and chondrocalcinosis.  Based on the imaging studies, the examiner found that degenerative or traumatic arthritis had been documented.

The examiner opined that it was "less likely than not (less than 50% probable)" that the Veteran's diagnosis of Osgood-Schlatter's disease was related or connected to any service related event.  The rationale provided was simply that there was no objective evidence to support such claim.  The examiner additionally opined that it was "less likely as not" that the Veteran's Osgood-Schlatter's disease was aggravated beyond the natural progression by an in-service injury, event or illness."  Again, the stated rationale was simply that there was no objective evidence in the Veteran's records to support the claim.  Further, the examiner opined that after a review of the records there was "no evidence ... found that the Veteran experienced temporary or intermittent symptoms of the pre-existing left knee disability during his period of active duty."  Lastly, the examiner opined that there was no objective evidence found in the records to support a finding that the Veteran developed permanent change in the underlying pathology of his pre-existing left knee disability during his period of active duty.

At an August 2017 VA Knee and Lower Leg examination, the examiner noted the Veteran's diagnoses of degenerative arthritis and Osgood-Schlatter's disease.  The Veteran reported that he fell in 1992 with injury to his knee and that he did not have a problem with his knee prior to that date but that he has had continued problems since his fall.  The Veteran noted that he was diagnosed with Osgood-Schlatter's disease.  The Veteran reported left knee weakness and instability with occasional locking, constant sharp pain in the left knee rated as a 8-9/10.  The examiner indicated that for direct service connection, the claimed condition less likely than not incurred or caused by claimed in-service injury.  The examiner opined that "Veteran has diagnosis of Osgood-Schlatter's as evidenced by MRI results from 2014.  This is not a condition that is caused by use or injury that would have occurred during service.  Although there was question of an ACL tear on MRI and physical exam, direct visualization during arthroscopy revealed an intact ACL with no evidence of tear.  There is no evidence of injury or event during service that would cause the mild degenerative changes noted.  A nexus has not been established."

The examiner reported that for aggravation of a condition prior to service, the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner opined that, the only condition present prior to service was Osgood-Schlatter's, which is caused by repeated stress that causes the tendon connecting the patella and the growth plate of the tibia to be pulled by the quadriceps.  This condition may continue until the growth plate closes after puberty.  Although rare, chronic pain or localized swelling can occur, but this is not the result of injury or repeated use.  No evidence of aggravation beyond normal progression is identified.

III.  Osgood-Schlatter's Disease 

The Veteran seeks entitlement to service connection for a left knee disorder of Osgood-Schlatter's disease.  

There is an issue of whether the Veteran's Osgood-Schlatter's disorder existed prior to a period of active service.  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  38 C.F.R. § 3.304 (b)(1).  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that the disease or injury was not aggravated by service.  38 U.S.C. § 1111.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C. § 1153.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304 (b).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

The STRs note that an April 1991 Report of Medical Examination for entrance indicated the lower extremities as normal.  A January 1994 Report of Medical Examination for separation contains a notation of Osgood Schlatter's disease of the left knee.  Since the Veteran's April 1991 service enlistment examination does not note any knee abnormalities or conditions, the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  If this burden is met, then the claimant is not entitled to service connection benefits. 

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant v. West, 17 Vet. App. 11 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

However, there must also be clear and unmistakable evidence that the left knee condition was not aggravated during service to rebut the second prong for the presumption of soundness.  If both prongs are not met, the presumption of soundness at entry is not rebutted.

The Board finds that there is clear and unmistakable evidence demonstrating that the preexisting left knee disability was not aggravated by service.  The STRs showed treatment for left knee pain.  Moreover, the probative VA medical opinion evidence addressed the Veteran's Osgood-Schlatter disease.  The examiner concluded that the condition which clearly and unmistakably existed prior to service was not aggravated beyond its natural progression by any in-service event, injury or illness, that the condition is caused by repeated stress that causes the tendon connecting the patella and the growth plate of the tibia to be pulled by the quadriceps and that this condition may continue until the growth plate closes after puberty and that although rare, chronic pain or localized swelling can occur, but that this was not the result of injury or repeated use.  The examiner further stated that there was no evidence that the Veteran's Osgood-Schlatter disease was aggravated to any degree beyond its natural progression. 

The Board finds credible the Veteran's report of left knee pain during service, but his opinion regarding whether this constituted "aggravation" is less probative than the VA opinion because this assessment is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Board therefore finds that there is clear and unmistakable evidence that the Veteran's preexisting left knee disorder was not aggravated in service.  Although the Veteran complained of knee pain in service and was treated for such, for a condition to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of that condition during service.  See Verdon v. Brown, 8 Vet. App. 529, 537 (1996); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306 (a).  A medical professional has reviewed the record, examined the Veteran and concluded that it was his medical judgment that any preexisting left knee disorder was not aggravated in service and any symptoms shown in service did not represent aggravation of the left knee disorder beyond its natural progression by an in-service event, injury, or illness.  Accordingly, because there is clear and unmistakable evidence that the left knee condition preexisted service and clear and unmistakable evidence that it was not aggravated during service, the presumption of soundness is rebutted.  See Wagner.

As to a determination under 38 U.S.C.§ 1153 and 38 C.F.R. § 3.306 of whether the Veteran's preexisting left knee disorder was aggravated in service, the Board finds that the most probative evidence, as noted, establishes that any worsening of the left knee condition was not beyond its natural progression.  The Board relies on the evidence as outlined above to support this determination.  Further, since there is clear and unmistakable evidence that preexisting left knee disorder was not aggravated during service for the purpose of rebutting the presumption of soundness (38 U.S.C. § 1111 ), it necessarily follows that such condition was not, in fact, aggravated during service (38 U.S.C. § 1110 ).  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C. § 1153  and 38 C.F.R. § 3.306 (b).  The Board further finds that the currently diagnosed left knee disability to include Osgood-Schlatter disease is not otherwise attributable to service.

IV.  ACL Tear 

A.  Law and Regulations 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present (at any time during the pendency of the claim, see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)) disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain, 21 Vet. App. at 323.

B.  Analysis 

The Veteran seeks entitlement to service connection for a left knee ACL disability.  

On a February 2014 MRI study, the Veteran's left knee showed no internal derangement, grade I/II chondromalacia patella, and minimal knee joint effusion.  The examiner also noted that although an MRI did not reveal an anterior cruciate ligament (ACL) tear, a physical examination did reveal positive anterior drawer sign indicating at least laxity or a partial ACL tear.  A February 2014 X-ray study was noted to reveal minimal degenerative changes, small suprapatellar effusion, some fragmentation of the tibial tuberosity noted as sequeala of old Osgood-Schlatter's disease, and chondrocalcinosis.  

At an August 2017 VA examination, the VA examiner offered the opinion that although there was a question of an ACL tear on MRI and physical exam, direct visualization during arthroscopy revealed an intact ACL with no evidence of tear.  There was no evidence of any current ACL tear disability.

Based on the evidence of record, which shows that the Veteran does not have a current ACL tear disability, the claim of service connection must be denied.  While the record does show that the Veteran sustained an injury in service, there is no evidence that there are any residuals of this injury which have been manifested at any point during the appellate period.  Without a current disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

V.  Arthritis and PFPS 

The Veteran contends that service connection is warranted for his left knee disability other than Osgood-Schlatter's disease and an ACL tear.  At the January 2014 hearing, the Veteran noted that he tripped over his roommates' equipment and smashed his left knee into the concrete floor covered by a rug during service and that the pain has continued since that time.

In this regard, the Board notes that the Veteran is competent to report experiencing a left knee injury and resultant symptoms during and since his active service, as the onset, frequency, and duration of such symptoms as pain, tenderness, and limitation of motion are certainly capable of lay observation.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge); Layno v. Brown, 6 Vet. App. 465 (1994) (holding that competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay statements are competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (finding that lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.)

The Board additionally finds his competent statements of continuing left knee symptomatology during and since his active service to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  In this regard, his assertions concerning his in-service left knee injury is corroborated by his service treatment records, which confirm the occurrence of the in-service left knee accident and note his subsequent treatment for left knee symptoms. 

The Veteran's statements concerning assertions of the onset and continuity of left knee symptomatology are further bolstered by the May 2009 medical opinion submitted by his private treating physician opining that the Veteran's current left knee patellofemoral pain syndrome and degenerative arthritis conditions were caused by and or brought about during service.  This opinion is supported by rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning). 

There is a VA opinion that is against the direct service connection component of the claim.  After physical evaluation of the Veteran and review of the record in August 2017, the VA examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by the Veteran's service.  The rationale provided was that there is no medical evidence of arthritis or PFPS.  The Board finds the August 2017 VA examiner's opinion to be of limited probative value for evaluating the claim on a direct incurrence basis because they were not based on the record.  The examiner did not discuss the post-service treatment records such as the May 2009 letter from the Veteran's private treating physician indicating current treatment for left knee patellofemoral pain syndrome (PFPS) and degenerative joint disease, and the February 2016 VA orthopedic outpatient medical record reviewed the Veteran's prior imaging studies and assessed the following left knee conditions: mild to moderate chondromalacia patella; mild to moderate patella femoral and medial femoral condyle chondromalacia, grade III.  The examiner did not discuss the April 2016 X-ray study revealed chondrocalcinosis of the medial and lateral menisci, mild arthritis of the medial compartment with varus deformity and the May 2016 private treatment record noted that a September 2015 scope of the left knee revealed grade 2 patellofemoral arthritis and chondrocalcinosis along with an X-ray study revealed moderate to severe patellofemoral arthritis, mild to moderate medial and lateral compartments, slight varus deformity, and chondrocalcinosis visible in the bilateral meniscus. 

Accordingly, the Veteran's competent and credible report of a continuity of left knee symptomatology, in conjunction with the private medical opinion relating his in-service injury to his current left knee pathology, suggests a link between his current left knee conditions and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Therefore, because there are currently diagnosed left knee, given the medical evidence of an in-service injury and resultant left knee symptoms, considering the competent and credible lay and medical evidence of a continued left knee pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's left knee disability other than Osgood Schlatter's disease and ACL disability.  When resolving reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for the Veteran's left knee disability other than Osgood-Schlatter's disease and ACL disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for a left knee disability other than Osgood-Schlatter's disease and ACL disability, to specifically include degenerative arthritis and patellofemoral pain syndrome.



ORDER

Entitlement to service connection for a left knee disorder of Osgood-Schlatter's disease and ACL tear is denied.  

Entitlement to service connection for a left knee disorder (other than Osgood-Schlatter's disease and ACL tear), to specifically include left knee degenerative arthritis and patellofemoral pain syndrome, is granted.  



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


